Citation Nr: 9925489	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  95-33 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for cause of the veterans' 
death.  


REPRESENTATION

Appellant represented by:	Michael McGonnigal, attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Mrs. [redacted].



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1940 to July 
1960.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

In the rating decision on appeal, the RO denied service 
connection for the cause of the veteran's death.  In June 
1997, the Board denied service connection for the cause of 
the veteran's death.  The appellant appealed the decision to 
The United States Court of Appeals for Veterans Claims 
(formerly The United States Court of Veterans Appeals) 
(hereinafter "the Court").

The parties filed a joint motion for remand, which the Court 
granted on December 16, 1998.  [redacted] (U.S. 
Vet. App. [redacted]).

In May 1999, the Board requested an opinion from a VA medical 
expert.  A medical opinion was associated with the claims 
files in June 1999.  The case has been returned to the Board 
for further appellate review. 



FINDINGS OF FACT

1.  The veteran died on April [redacted], 1994, with the immediate 
cause of death being "cardiogenic shock."

2.  The veteran was diagnosed with right bundle branch block 
in service.

3.  Right bundle branch block rendered the veteran materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.


CONCLUSION OF LAW

Right bundle branch block contributed to the veteran's death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died on April [redacted], 1994, with the immediate cause 
of death being "cardiogenic shock," as shown on the death 
certificate.  The appellant claims that the veteran's death 
was related to the his service.  

Compensation is payable to a veteran "[f]or disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service. . . ."  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Service connection for the cause 
of death may be granted if a disability incurred in or 
aggravated by service caused or contributed substantially or 
materially to the cause of death.  See 38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1998).  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of heath to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(3) (1998).

In June 1953, the veteran complained of discomfort in the 
epigastric region and that such pain moved to the 
retrosternal region and had some numbness of the ulnar 
surfaces of both arms.  Examination of the heart revealed 
point of maximum impulse in the fourth intercostal space 
inside the left midclavicular line.  There was regular rhythm 
and the examiner noted that there was a splitting of the 
second heart sound.  A soft systolic murmur was heard at the 
apex which was not transmitted and was thought to be 
functional.  The femoral pulsations were normal.  An EKG in 
June 1953 showed a right bundle branch block.  The examiner 
noted that the appellant should be observed for coronary 
heart disease.  He was observed at that time and no coronary 
heart disease was shown to be present.  In June 1959, it was 
noted that an EKG revealed a complete right bundle branch 
block.  In July 1959, an impression of complete right bundle 
branch block without demonstrable heart disease was entered.

In May 1999, the Board solicited a medical opinion, which 
included the following questions: (1) Did a right bundle 
branch block have a role in producing the veteran's death?; 
(2) Did a right bundle branch block render the veteran 
materially less capable of resisting the effects of other 
disease or injury primarily causing death?; and (3) Were the 
inservice complaints indicative of heart disease?  In a June 
1999 response, the VA physician stated the following answers 
as to the above questions, respectively:

(1)  Yes.  The isolated presence of 
[right bundle branch block] should not 
have placed the veteran at increased risk 
of death, however, in the presence of co-
existing coronary artery disease, [right 
bundle branch block] is a marker for 
increased risk of death.  The mechanism 
for this is not completely understood, 
but may reflect inadequacies in the heart 
muscle (myocardium), or a reduction in 
the ability to accurately diagnose and 
treat heart disease.

(2)  Yes.  As stated in the prior 
question, there is a marked increase [in] 
the risk of [] hospital death after 
myocardial infarction in patients with 
bundle branch block.  As the [right 
bundle branch block] may reflect a slow 
degeneration of the conduction system, 
one explanation of the high mortality 
after acute myocardial infarction might 
be that a degenerative cardiomyopathy was 
less able to compensate for a sudden loss 
of functional myocardium during the 
course of an acute myocardial infarction.  
The right bundle branch block would have 
no effect on other organ systems or 
diseases.

(3) Yes, the [right bundle branch block] 
is indicative of degenerative conduction 
system heart disease, but not 
arteriosclerotic heart disease.

(Emphasis in original.)

Thus, the Board has a medical opinion that supports the 
finding that the inservice diagnosis of right bundle branch 
block rendered the veteran materially less capable of 
resisting the effects of other disease or injury primarily 
causing death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312.  There is no competent evidence to refute such 
findings made by the VA physician.  Thus, the Board finds 
that the evidence supports a grant of service connection for 
the cause of the veteran's death.


ORDER

Service connection for cause of the veteran's death is 
granted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

